MEDIA ARTS GROUP, INC.

 

Exhibit 10.47

 

AMENDMENT NO. 5 TO BUSINESS LOAN AGREEMENT

 

This Amendment No. 5 to Business Loan Agreement, dated as of September 30, 2001
(the "Amendment"), is between Media Arts Group, Inc., a Delaware corporation
(“MAGI”), Lightpost Publishing, Inc., a California corporation (“Lightpost,” and
together with MAGI, each a “Borrower” and collectively the “Borrowers”) and Bank
of America, N.A. (the “Bank”).

 

A.            The Borrowers and the Bank have entered into a certain Business
Loan Agreement dated as of October 27, 1999 as amended to date (the "Loan
Agreement").

 

B.            The Borrowers have requested that the Bank amend the Loan
Agreement on the terms and conditions herein contained.

 

NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the Borrowers and the Bank do hereby mutually
agree as follows:

 

AGREEMENT

 

1.             Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meaning given to them in the Loan Agreement.

 

2.             Amendment.   Section 1.2 of the Loan Agreement is amended by
deleting this Section in its entirety, and by substituting the following
therefor:

 

"1.2         Availability Period.  The line of credit is available between the
date of this Agreement and November 30, 2001 (the “Expiration Date”) unless any
Borrower is in default."

 

3.             Representations and Warranties.  When the Borrowers sign this
Amendment, each Borrower represents and warrants to the Bank that: (a) giving
effect to this Amendment, there is no event which is, or with notice of, or
lapse of time, or both would be, a default under the Loan Agreement, (b) giving
effect to this Amendment, the representations and warranties of the Borrowers in
the Loan Agreement are true on and as of the date hereof as if made on and as of
said date, (c) this Amendment is within such Borrower's powers, has been duly
authorized and does not conflict with any of such Borrower's organizational
papers, and (d) this Amendment does not conflict with any law, agreement or
obligations by which such Borrower is bound.

 

4.             Conditions.  This Amendment will be effective upon the occurrence
of the following, in each case in a manner satisfactory to the Bank:

 

4.1           Receipt by the Bank of this Amendment executed by each party
hereto; and

 

4.2           Payment by the Borrowers to the Bank of a fee in the amount of
Eight Thousand Three Hundred Thirty Three and 33/100 Dollars ($8,333.33).

 

5.             Effect of Amendment.  Except as specifically amended above, the
Loan Agreement shall remain in full force and effect and is hereby ratified and
confirmed.  Nothing in this Amendment shall be deemed to (a) constitute a waiver
of compliance by any Borrower with respect to any other term, provision or
condition of the Loan Agreement or any other instrument or agreement referred to
therein or (b) prejudice any right or remedy that the Bank may now have or may
have in the future under applicable law or instrument or agreement referred to
therein.

 


6.             Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, and
all of said counterparts taken together shall be deemed to constitute but one
and the same instrument.

 

IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the date first above written.

 

BANK OF AMERICA, N.A.

 

MEDIA ARTS GROUP, INC.

 

 

 

By

/s/ Kenneth E. Jones

 

By 

/s/ Michael J. Catelani

 

 

 

Kenneth E. Jones, Senior Vice President

Name:

Michael J. Catelani

 

Title:

VP - Finance

 

 

 

By

/s/ John C. Plecque

 

 

LIGHTPOST PUBLISHING, INC.

 

 

John C. Plecque, Senior Vice President

 

 

 

 

 

 

By 

/s/ Michael J. Catelani

 

 

 

Name:

Michael J. Catelani

 

Title:

VP - Finance

 